COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judge Kelsey and Senior Judge Bumgardner


SOPHIA L. BANKS
                                                                  MEMORANDUM OPINION*
v.     Record No. 2466-05-2                                           PER CURIAM
                                                                    FEBRUARY 28, 2006
DILLWYN CORRECTIONAL CENTER/
 COMMONWEALTH OF VIRGINIA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Bernice Stafford-Turner, on brief), for appellant.

                 (Robert F. McDonnell, Attorney General; Maureen Riley Matsen,
                 Deputy Attorney General; Scott J. Fitzgerald, Senior Assistant
                 Attorney General; Donald G. Powers, Senior Assistant Attorney
                 General, on brief), for appellee.


       Sophia L. Banks appeals a decision of the Workers’ Compensation Commission finding

that she failed to prove she sustained an injury by accident arising out of her employment on July

18, 2004. We have reviewed the record and the commission’s opinion and find that this appeal

is without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Banks v. Dillwyn Correctional Center/Commonwealth of Virginia, VWC File No.

219-76-23 (Sept. 9, 2005). We dispense with oral argument and summarily affirm because the

facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.1

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
           We deny appellee’s motion to dismiss the appeal.